Citation Nr: 9936286	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  95-14 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, including gastritis. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1972.  

In a decision of February 1987, the Regional Office (RO) 
denied entitlement to service connection for gastritis.  The 
veteran voiced no disagreement with that decision, which has 
now become final.  

In January 1995, the veteran sought to reopen his claim for 
service connection for gastritis.  Subsequently, the Board of 
Veterans' Appeals (Board), in a decision of March 1998, found 
that new and material evidence had been submitted sufficient 
to reopen the veteran's previously denied claim, and, in so 
doing, remanded the veteran's case to the RO for additional 
development.  The case is now, once more, before the Board 
for appellate review.  


FINDING OF FACT

The claim for service connection for a chronic 
gastrointestinal disorder, including gastritis, is not 
supported by cognizable evidence showing that the disability 
was present in service, or is otherwise of service origin.  


CONCLUSION OF LAW

The claim for service connection for a chronic 
gastrointestinal disorder, including gastritis, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of service clinical records reveals that, in January 
1969, the veteran was seen for complaints of, among other 
things, "nausea and vomiting."  At the time of evaluation, no 
pertinent diagnosis was noted.  

During the months of May and June 1969, the veteran was heard 
to complain of "sea sickness."  Treatment was with 
medication.  

In early April 1970, the veteran was seen with a complaint of 
diarrhea since early morning.  The clinical impression was of 
mild gastroenteritis.  The following day, the veteran was 
seen for a complaint of an upset stomach.  At the time of 
evaluation, the veteran complained that he "still felt sick."  
The pertinent diagnosis was gastritis.  

In May 1971, the veteran was seen for a complaint of cramps 
in his midabdomen, as well as a "sharp pain" upon moving.  On 
physical examination, there was mild tenderness to palpation 
in the left lower quadrant of the veteran's abdomen, without 
rebound.  The clinical impression was of a left indirect 
inguinal hernia.  

A record of service hospitalization dated in June and July 
1971 is to the effect that the veteran was seen at that time 
for "fullness" in his left lower abdomen in the area of a 
previously-noted hernia.  The pertinent diagnosis was left 
inguinal hernia, for which the veteran subsequently underwent 
a hernioplasty.  

In early November 1971, the veteran was seen for stomach pain 
in the area of his past hernia repair.  No pertinent 
diagnosis was noted.  Approximately one week later, the 
veteran was seen for "stomach pain."  Once again, no 
pertinent diagnosis was noted.

On service separation examination in August 1972, the 
veteran's abdomen and viscera were entirely within normal 
limits.  

In July 1973, a Department of Veterans Affairs (VA) general 
medical examination was accomplished.  At the time of 
examination, the veteran voiced no gastrointestinal 
complaints.  Physical examination of the veteran's digestive 
system conducted at that time was within normal limits, and 
no pertinent diagnosis was noted.

A private outpatient treatment record dated in March 1975 is 
to the effect that the veteran was seen at that time for 
"sticking-type" pains in his upper abdomen, in conjunction 
with constipation, a "great deal" of belching, and "lots of 
noise in his abdomen."  On physical examination, the 
veteran's abdomen was distended, and some colon spasticity 
was present.  The pertinent diagnosis was spastic colon.  

Approximately two weeks later, the veteran was once again 
heard to complain of "stomach cramps with gas."  On physical 
examination, the veteran's abdomen was soft, flat, and 
nontender, with no evidence of organomegaly or masses, but 
some increased peristalsis.  The clinical impression was 
"functional GI."  Slightly more than one week later, the 
veteran was once again seen for complaints of "epigastric 
pain."  An upper gastrointestinal series showed a slightly 
irritable duodenal bulb, but no ulcer crater.  The veteran's 
esophagus and stomach were similarly described as normal.  

A VA outpatient treatment record dated in early December 1975 
reveals that the veteran was seen at that time for a 
complaint of, among other things, nausea, accompanied by 
abdominal cramps and diarrhea.  No pertinent diagnosis was 
noted.  

In a private outpatient treatment record of June 1976, the 
veteran was heard to complain of "flu" of one day's duration, 
accompanied by a "quizzy" stomach.  The clinical assessment 
was mild gastroenteritis.  

Private outpatient treatment records covering the period from 
July 1984 to March 1985 show treatment during that time for 
various gastrointestinal complaints, including stomach 
cramps.  Following an esophagogastroduodenoscopy in early 
March 1985, there was noted the presence of antral gastritis 
accompanied by marked bile reflux.  

In early May 1989, the veteran was hospitalized at a VA 
medical facility with complaints of sharp lower abdominal 
pain.  According to the veteran, the pain in question was 
"steady and nonradiating."  The veteran stated that he had a 
normal bowel movement on the morning of admission, without 
melena or bright red blood.  He similarly denied the presence 
of nausea or vomiting, or any fevers, chills, or sweats.  
According to the veteran, his appetite had not changed.  
Reportedly, approximately seven months earlier, he had 
experienced a similar episode consisting of four days of 
abdominal pain, which resolved spontaneously.  The veteran 
denied a history of gallbladder or peptic ulcer disease, but 
stated that he "thought" he had a history of reflux, with 
some question of a hiatal hernia.  The pertinent diagnoses 
noted at the time of hospitalization were acute pancreatitis 
of unclear etiology; and a history of mild epigastric 
distress, status post an upper gastrointestinal series in 
July 1984, showing no evidence of ulcers, malignancy, or 
diaphragmatic hernia.  

Private outpatient treatment records covering the period from 
July 1989 to August 1991 show treatment during that time for 
various gastrointestinal complaints.  In late July 1989, it 
was noted that an "Army physical" which the veteran had 
brought with him detailed a "chronic pancreatitis off and on 
for the last 16 years."  Reportedly, these episodes were 
characterized by a sudden onset of upper abdominal pain, 
which resolved completely over the next 7 to 10 days.  
According to the veteran, all studies had "always been 
negative," with the result that his previous diagnoses of 
pancreatitis had been made "on the basis of elevated lipase 
or amylase."  

In early September 1989, there was noted a history of acute 
and chronic pancreatitis with esophageal reflux.  Further 
noted was that the veteran had experienced no symptoms of 
pancreatitis for over six months.  

In late June 1990, it was noted that, at the time of a 
previous emergency room visit, the veteran had an amylase 
elevated to 179, with associated epigastric pain.  
Reportedly, at that time, the veteran had received a 
diagnosis of pancreatitis.  He was subsequently sent home on 
a liquid and bland diet, and, shortly thereafter, stated that 
he was "better."  Physical examination revealed the veteran's 
abdomen to be soft and nontender.  The clinical assessment 
was resolved pancreatitis.  

In late July 1991, the veteran was seen for further review of 
his abdominal symptomatology.  Reportedly, the veteran's 
abdominal discomfort had been improving since a prior visit 
in mid-July.  According to the veteran, he now experienced 
only very infrequent and mild epigastric discomfort.  The 
clinical assessment was "epigastric pain."  

In mid-August 1991, the veteran was seen for review of prior 
test results.  Reportedly, the veteran continued to 
experience "low grade symptoms," though with no vomiting, and 
only infrequent intermittent nausea.  On physical 
examination, there was noted no change from a previous 
examination.  There was no evidence of any guarding or 
rigidity, and the veteran's abdomen was neither acutely 
tender nor distended.  The clinical assessment was 
pancreatitis.  

In correspondence of early September 1991, the veteran's 
private physician wrote that the veteran had suffered three 
episodes of pancreatitis, and had been hospitalized in 1984, 
1989, and 1990 with "abdominal discomfort."  Reportedly, 
since that time, the veteran had been bothered by persistent 
abdominal discomfort, which he described as midepigastric 
pain.  On physical examination, the veteran was "slightly 
heavy," weighing 246 pounds.  His abdomen was soft, flat, and 
nontender, with no evidence of hepatosplenomegaly or 
midepigastric discomfort.  The clinical impression was 
abdominal pain; history of pancreatitis. 

In correspondence of October 1991, the veteran's private 
physician noted that, when he last saw the veteran, his 
abdominal discomfort was "atypical."  Accordingly, it was his 
impression that the veteran's abdominal discomfort was "not 
specific."  

In early March 1992, the veteran received treatment for what 
was at that time described as "gastritis."  

In correspondence of early October 1992, another of the 
veteran's private physicians wrote that he had "again been 
having some severe epigastric pain."  Additionally noted was 
that, while the veteran had been "on Zantac" for over a year, 
he was lately beginning to experience epigastric pain "even 
with the Zantac."  

Private outpatient treatment records and examination reports 
covering the period from August 1993 to June 1995 show 
treatment during that time for various gastrointestinal 
pathology, including gastroesophageal reflux disease and 
dyspepsia.  In a clinical entry of early September 1993, it 
was noted that the veteran had been experiencing "bleeding 
and dyspepsia," and that, despite the use of Tagamet, he 
continued to have dyspepsia.  Reportedly, following 
sigmoidoscopic examination, there was noted the presence of a 
very mild distal proctitis just inside the anal verge of the 
veteran's colon.  

During the course of an RO hearing in June 1995, the veteran 
stated that, over the years, he had experienced "a lot of 
stomach cramps and diarrhea," and that these problems had 
their onset "when he was in the Navy."  The veteran further 
stated that he had received "continuous treatment" for his 
various gastrointestinal problems up until the present.  
(Transcript, pages 1-2).  

In correspondence of November 1995, the veteran's private 
physician wrote that the veteran had been under his care for 
abdominal pain.  Following a review of the veteran's past 
medical care, the veteran's physician was of the opinion that 
the veteran had a history of pancreatitis and "gallbladder 
sludge," but no active pancreatitis, though he did have a 
slightly elevated serum amylase test.  Reportedly, his 
gallbladder and right upper quadrant ultrasound evaluations 
were negative.  His symptoms had responded to Prilosec, and 
were consistent with reflux.  In the past, he had undergone 
esophagogastroduodenoscopy, which was negative.  His most 
recent visit to another private physician suggested a 
combination of reflux and functional bowel disease.  

Private inpatient and outpatient treatment records covering 
the period from January to April 1997 show treatment during 
that time for various gastrointestinal pathology, including 
pancreatitis and rectal bleeding.  

In May 1997, a VA gastrointestinal examination was 
accomplished.  At the time of examination, the veteran stated 
that he had been seen "several times" in 1975, while in 
service, for complaints of dyspepsia.  The veteran complained 
of weight loss, stating that he had lost about 30 pounds in 
the past three years.  Reportedly, in January 1997, he had 
undergone a cholecystectomy, following which he had 
experienced only one episode of pancreatitis.  

On physical examination, there was some tenderness present in 
the veteran's epigastrium.  Additionally noted was some 
tenderness to deep palpation "directly suprapubicly."  When 
questioned, the veteran stated that he felt his bladder 
"might have been full."  There was no tenderness to light or 
deep palpation elsewhere in the veteran's abdomen, nor was 
there any rebound.  Bowel sounds were normal and active, and 
the veteran's skin tone and turgor were good.  In the opinion 
of the examiner, the veteran had "more than one problem going 
on."  His epigastric tenderness was felt to be most likely 
related to reflux disease, accounting for his complaints of 
constant heartburn with normal aggravating factors.  In 
addition, his intermittent cramping and diarrhea suggested 
irritable bowel syndrome, which was "probably separate" from 
his reflux disease.  In looking at the veteran's service 
records, it appeared to the examiner that the veteran had 
been complaining of and seen multiple times for "gurgling" 
and abdominal cramping.  Additionally noted was that the 
veteran had been claiming that his gastritis was aggravated 
by post-traumatic stress disorder.  The examiner was, 
however, uncertain that the veteran had gastritis.  Rather, 
it appeared that, based on his history and physical 
examination, he was suffering from reflux disease.  The 
veteran's post-traumatic stress disorder was felt to be 
"likely aggravating" his GI symptoms, inasmuch as irritable 
bowel syndrome could be aggravated by stress and poor sleep 
habits.  Moreover, his reflux was likely being aggravated as 
well.  It appeared to the examiner that the veteran's 
"visits" to the physician while in service were brought about 
by particularly stressful events in his life, and that his 
symptoms became less bothersome when these events resolved, 
supporting a possible association between his bowel symptoms 
and stress.  

Following VA psychiatric examination in May 1997, it was 
concluded that the veteran suffered only from transient 
reactions to psychosocial stressors, such as his physical 
problems, and not from a post-traumatic stress disorder.  

On subsequent VA gastrointestinal examination in August 1998, 
it was noted that the veteran was being seen "on remand" from 
the Board, and that his claims folder and VA medical center 
clinical records had been reviewed.  Particular attention was 
paid to the chronology of the veteran's complaints in the 
service medical records, inasmuch as there was a need for 
verification of a specific diagnostic entity to account for 
the veteran's current symptomatology.  At the time of 
examination, the veteran complained of intermittent abdominal 
pains in the epigastrium, as well as in the midabdomen 
bilaterally, and in both lower quadrants.  According to the 
veteran, these pains had no particular relationship to food 
intake.  The veteran stated that his cholecystectomy had 
cured the pains in his left upper quadrant.  Additionally 
noted were problems with intermittent constipation and 
diarrhea.  At the time of evaluation, the veteran gave no 
recent history of vomiting or weight loss, or of hematemesis, 
jaundice, or melena.  

On physical examination, the veteran gave no evidence of 
being in pain.  His nutrition was described as "robust" and 
there was no evidence of either pallor or scleral icterus.  
The veteran's height was 71 inches without shoes, and his 
weight was 243 pounds.  There were three well-healed 
laparoscopy scars in the veteran's right upper quadrant, and 
a fourth one in the umbilicus.  A left inguinal herniorrhaphy 
scar was additionally noted, with some tenderness to 
palpation above it, but no palpable evidence of recurrent 
herniation.  A panniculus precluded adequate palpation of the 
abdomen, though there was no gross evidence of masses, 
megaly, or aneurysm.  Auscultation revealed normal bowel 
sounds, and no evidence of any bruit.  Digital rectal 
examination was within normal limits, with no evidence of 
protruding hemorrhoids.  Laboratory studies consisting of 
serum bilirubin, amylase, and lipase, as well as an 
esophogram and upper gastrointestinal series were within 
normal limits.  The sole finding was of a very small duodenal 
diverticulum, perhaps the result of duodenal adhesions 
related to the veteran's gallbladder (now removed) on 
laparoscopy.  The clinical assessment was of gastritis, 
pancreatitis, and hiatal hernia, not found; status post 
cholecystectomy for mild cholecystitis; and status post left 
inguinal herniorrhaphy.  

Following examination, it was noted that "more than a quarter 
century" had passed since the veteran was discharged from 
active military service, and that, with the passing of years, 
any veteran could be expected to experience symptomatology in 
one or more body systems.  It was the examiner's opinion, 
following a review of the veteran's records, that there was 
"no objective evidence that a chronic gastrointestinal 
disorder, including gastritis, had its onset in service, was 
related thereto, or even existed today."

Analysis

As to the issue currently before the Board, the threshold 
question which must be resolved is whether the veteran's 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim is a plausible claim, meaning 
a claim which appears to be meritorious.  See Murphy, 1 Vet. 
App. 81.  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App.  609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of an nexus between 
the inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  Moreover, where a veteran served 
ninety (90) days or more during a period of war, and ulcer 
disease becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

In the present case, while on a number of occasions in 
service, the veteran was seen for various gastrointestinal 
complaints, including nausea, diarrhea, and gastritis, these 
episodes were, apparently, acute and transitory in nature, 
and resolved without residual disability.  While it is true 
that, during the months of May and June 1969, the veteran 
voiced complaints of "sea sickness," there exists no evidence 
whatsoever that such incidents were indicative of the 
presence of chronic gastrointestinal pathology.  Moreover, at 
the time of the veteran's service separation examination in 
August 1972, his abdomen and viscera were entirely within 
normal limits, and no further diagnosis was noted.  The 
earliest clinical indication of the presence of arguably 
chronic gastrointestinal pathology is revealed by private 
outpatient treatment records dated in March 1975, almost 
three years following the veteran's discharge from service, 
at which time he received a diagnosis of and treatment for a 
"spastic colon."  

The Board recognizes that, since the time of the veteran's 
separation from service, he has received treatment on various 
occasions for certain gastrointestinal pathology, including 
gastritis, pancreatitis, dyspepsia, and reflux disease.  
However, on none of these occasions has such pathology in any 
way been shown to be related to some incident or incidents of 
the veteran's period of active military service.  His 
arguments regarding an alleged relationship between post-
traumatic stress disorder and gastrointestinal distress are, 
likewise, without merit, inasmuch as service connection is 
not in effect for any psychiatric disability.  Indeed, based 
on recent examination findings, the veteran does not 
currently suffer from a post-traumatic stress disorder.  

As noted above, in order for a claim to be well grounded, 
there must be competent evidence not only of current 
disability, but of a nexus between some inservice injury or 
disease and that disability.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  However, as of the time of a VA 
gastrointestinal examination in August 1998, there existed 
"no objective evidence" of a chronic gastrointestinal 
disorder of any kind.  The only evidence which the veteran 
has submitted which supports a finding of a nexus for his 
claimed pathology to service is his own testimony.  Evidence 
of such a nexus, however, cannot be provided by lay 
testimony, inasmuch as "lay persons are not competent to 
offer medical opinions."  Grottveit, supra; see also Meyer v. 
Brown, 9 Vet. App. 425 (1996); Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (en banc); Grivois v. Brown, 6 Vet. App. 136 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, the veteran has failed to provide evidence of 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  See 
Savage 10 Vet. App. at 488.  His statements and testimony, in 
and of themselves, are insufficient to relate his claimed 
current symptomatology to his prior symptoms, or to his 
period of service, or any applicable presumptive period.  See 
Savage, supra.  Based upon a full review of the pertinent 
evidence of record, and, in particular, the absence of any 
objective evidence of a chronic gastrointestinal disability 
of any kind, the Board is compelled to conclude that the 
veteran's current claim is not well grounded, and must 
therefore be denied.  


ORDER

Service connection for a gastrointestinal disorder, including 
gastritis, is denied.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals




 

